Opinion by
Kepiiart, J.,
Appellees moved to- quash this appeal because the assignments of error are in violation of Rule 14 of this court. These assignments are defective. The exceptions to the auditor’s report and the action of the court thereon are not set forth. The appeal should be quashed: Moore v. Bischoff, 25 Pa. Superior Ct. 1. We have however, reviewed the case on its merits and find sufficient proof to sustain the decree of the court. The case is'in line with Ranninger’s App., 118 Pa. 20; Evans’ Est., 60 Pa. Superior Ct. 83; Davies Est., 60 Pa. Superior Ct. 360; Schreiber v. Northam, 60 Pa. Superior Ct. 483.
The appeal is dismissed at costs of appellants.